Exhibit 10.45 SWIFT ENERGY COMPANY EMPLOYEE STOCK PURCHASE PLAN (Generally Amended and Restated As of January 1, 2009) SWIFT ENERGY COMPANY EMPLOYEE STOCK PURCHASE PLAN (Amended and Restated As of January 1, 2009) Table of Contents Page ARTICLE I - NATURE OF PLAN 3 ARTICLE II - DEFINITIONS AND CONSTRUCTION 3 2.1 DEFINITIONS 3 2.2 WORD USAGE 5 2.3 CONSTRUCTION 5 ARTICLE III - ELIGIBILITY AND PARTICIPATION 5 3.1 ELIGIBILITY 5 3.2 ELECTION TO PARTICIPATE 6 3.3 WAIVER OF PARTICIPATION 6 ARTICLE IV - PAYROLL DEDUCTION AUTHORIZATION 6 4.1 PAYROLL DEDUCTIONS 6 4.2 WITHDRAWAL OF PAYROLL DEDUCTION ACCOUNT 7 ARTICLE V - PURCHASE OF STOCK 7 5.1 GRANT OF OPPORTUNITY TO PURCHASE STOCK 7 5.2 LIMITATION ON STOCK 8 5.3 LIMITATIONS ON GRANTS 9 5.4 STOCK PRICE 9 5.5 PURCHASE OF STOCK 9 5.6 PAYMENT 11 5.7 TRANSFER OF SHARES 11 5.8 TRANSFER OF RIGHTS 12 ARTICLE VI - COMPENSATION COMMITTEE 12 6.1 COMPENSATION COMMITTEE 12 6.2 POWERS OF THE COMPENSATION COMMITTEE 13 6.3 MANNER OF ACTION 13 6.4 AUTHORIZED REPRESENTATIVE 14 6.5 NONDISCRIMINATION 14 6.6 BOOKS AND RECORDS 14 ARTICLE VII - AMENDMENT AND TERMINATION 14 7.1 AMENDMENT 14 7.2 TERMINATION 14 7.3 NO ALTERATION OF RIGHTS 14 ARTICLE VIII - MISCELLANEOUS 15 8.1 EXECUTION OF RECEIPTS AND RELEASES 15 8.2 PLAN FUNDS 15 1 8.3 NO GUARANTEE OF INTERESTS 15 8.4 PAYMENT OF EXPENSES 15 8.5 EMPLOYER RECORDS 15 8.6 INTERPRETATIONS AND ADJUSTMENTS 15 8.7 UNIFORM RULES 15 8.8 NO RIGHTS IMPLIED 15 8.9 INFORMATION 16 8.10 NO LIABILITY OF EMPLOYER 16 8.11 EMPLOYER ACTION 16 8.12 SEVERABILITY 16 8.13 NOTICE 16 8.14 WAIVER OF NOTICE 16 8.15 SUCCESSORS 16 8.16 HEADINGS 16 8.17 LAW 16 8.18 NO LIABILITY FOR GOOD FAITH DETERMINATIONS 16 ARTICLE IX - ADOPTION OF PLAN BY PARTICIPATING EMPLOYERS 17 9.1 PARTICIPATING EMPLOYERS 17 9.2 APPLICATION OF PLAN PROVISIONS 17 9.3 POWERS EXERCISABLE ONLY BY SWIFT ENERGY COMPANY 17 2 SWIFT ENERGY COMPANY EMPLOYEE STOCK PURCHASE PLAN (Amended and Restated as of January 1, 2009) ARTICLE I -NATURE OF PLAN This employee stock purchase plan is hereby established for the purpose of providing all employees of Swift Energy Company, a Texas corporation, and its adopting Subsidiary or Subsidiaries, if any, with the opportunity to acquire a proprietary interest in the Company, thereby increasing their interest in their Employer’s welfare, and encouraging them to remain in the employ of their Employer. ARTICLE II -DEFINITIONS AND CONSTRUCTION 2.1 DEFINITIONS .For the purpose of this Plan, the following definitions shall apply unless the context requires otherwise: (a) COMPENSATION COMMITTEE shall mean the Compensation Committee of the Board of Directors, plus such other individuals who are appointed by the Board of Directors pursuant to Section 6.1. (b) BOARD OF DIRECTORS shall mean the Board of Directors of the Company unless otherwise indicated or the context otherwise requires. (c) CODE shall mean the Internal Revenue Code of 1986, as amended. (d) COMPANY shall mean Swift Energy Company, a Texas corporation, or any successor thereto which shall adopt this Plan. (e) COMPENSATION shall mean an Employee’s base salary or wages received for personal services rendered to the Employer as an Employee which are actually paid during the Plan Year and which are subject to withholding for Federal income tax purposes, plus amounts excluded from the gross income of an Employee under sections 125, 402(a)(8), 402(h)(1)(B), or 403(b) of the Code.Compensation shall not include commissions based on sales, bonuses, or overtime pay. (f) EFFECTIVE DATE shall mean January 1, 2009, except as otherwise provided herein.The increase in the number of shares of Stock available for grant under the Plan was approved by the shareholders of the Company on May 13, 2008, and the amendment and restatement of the Plan was authorized by the Board of Directors on February 11, 2008.The stock to be sold hereunder was properly registered under federal securities law. 3 (g) EMPLOYEE shall mean any person who, on or after the Effective Date, is in the employ of the Employer and whose wages therefrom are subject to withholding for purposes of Federal income taxes and the Federal Insurance Contributions Act; provided, however, that Employee shall not include any person who customarily works less than one thousand (1000) hours of service per year.“Hour of service” shall mean an hour of service as determined for purposes of the Swift Energy Company Employee Savings Plan. (h) EMPLOYER shall mean the Company and each Participating Employer, if any. (i) HUMAN RESOURCES DEPARTMENT shall mean the Human Resources Department of the Company or such other individuals or department as may be designated by the Compensation Committee. (j) OFFERING PERIOD shall mean that period to be determined by the Compensation Committee beginning on the date the Employees are offered the opportunity to purchase Stock hereunder, during which each eligible Employee shall determine whether and to what extent he desires to participate by authorizing payroll deductions.Until changed by the Compensation Committee in its sole and absolute discretion, a new Offering Period shall begin on the first day of each Plan Year and shall end on the last day of such Plan Year. (k) PARENT shall mean a domestic or foreign corporation of which not less than 50% of the total combined voting power of all classes of stock is held either any corporation other than the Company in an unbroken chain of corporations (ending with the Company, and in which not less than 50% of the total combined voting power of all classes of stock is held by each corporation in the chain), without regard to whether such corporation now exists or is hereafter organized or acquired. (l) PARTICIPANT shall mean an Employee or former Employee who has been offered the opportunity to purchase Stock hereunder and who has elected to participate herein by authorizing payroll deductions. (m) PARTICIPATING EMPLOYER shall mean a corporation, partnership or other trade or business which has adopted this Plan pursuant to Article IX for its own Employees. (n) PAYROLL DEDUCTION ACCOUNT shall mean that separate account maintained hereunder to record the amount of a Participant’s Compensation that has been withheld hereunder. (o) PAYROLL DEDUCTION PERIOD shall mean that period beginning on the first day of each Plan Year and ending on the earlier of: 4 (i) The latest date for which a Participant receives his last paycheck from the Employer after his employment with the Employer terminates; or (ii) The last day of the Plan Year. (p) PLAN shall mean the Swift Energy Company Employee Stock Purchase Plan, as generally amended and restated on January 1, 2009, and as may be amended from time to time. (q) PLAN YEAR shall mean the twelve (12) calendar months, beginning on January 1 and ending on December 31 of each year. (r) PRIOR PLAN shall mean the Swift Energy Company Employee Stock Purchase Plan in effect immediately before this restatement. (s) STOCK shall mean the common stock, par value $.01 per share, of the Company. (t) SUBSIDIARY shall mean a domestic or foreign corporation of which not less than 50% of the total combined voting power of all classes of stock is held either by (i) the Company or (ii) any other corporation in an unbroken chain of corporations (beginning with the Company, and in which not less than 50% of the total combined voting power of all classes of stock is held by each corporation in the chain), without regard to whether such corporation now exists or is hereafter organized or acquired. 2.2 WORD USAGE .Except when otherwise indicated by the context, any masculine terminology used herein also includes the feminine and neuter, and vice versa, and the singular shall also include the plural, and vice versa.The words “hereof,” “herein” and “hereunder,” and other similar compounds of the word “here” shall mean and refer to the entire Plan and not to any particular provision or section.All references to Sections or Articles shall mean and refer to Sections and Articles contained in this Plan unless otherwise indicated. 2.3 CONSTRUCTION .It is the intention of the Company that the Plan be qualified as an employee stock purchase plan under the provisions of section 423 of the Code, and all provisions shall be construed to that result.Moreover, the provisions of the Plan shall apply only to an Employee who is in the employ of the Employer on or after the Effective Date. ARTICLE III -ELIGIBILITY AND PARTICIPATION 3.1 ELIGIBILITY .Each Employee, excluding officers of the Company and its subsidiaries, who has attained age twenty-one (21) and who is an Employee as of the first business day of a given Offering Period shall be eligible to participate in such Offering Period under the Plan. 5 3.2 ELECTION TO PARTICIPATE .Any Employee who is eligible to participate herein may become a Participant only by filing a written election to participate with the Human Resources Department that authorizes payroll deductions during the Offering Period under Section 4.1. An Employee may elect to participate for less than the maximum number of shares which he has been offered the opportunity to purchase by authorizing a payroll deduction under Section 4.1 of a percentage of Compensation less than the percentage determined by the Board of Directors under Section 5.1(b). 3.3 WAIVER OF PARTICIPATION .An Employee who is otherwise eligible to participate herein may waive his right to participate for any Offering Period by declining to authorize a payroll deduction.Such declination must be filed in writing with the Human Resources Department in the time and manner specified thereby.The filing of a written declination shall result in the Employee’s waiver of participation for only the Offering Period to which it relates and shall be irrevocable with respect to such Offering Period.Except as otherwise provided in this Section, an Employee’s waiver of participation for a specified Offering Period shall not, in and of itself, adversely impact the right of such Employee to participate in the Plan during any subsequent Offering Periods except those Offering Periods with respect to which he files additional written declinations with the Human Resources Department in accordance with the provisions of this Section. Failure to timely authorize payroll deductions for an Offering Period shall not be treated as if the Participant declined in writing to authorize such deductions, but shall instead be treated as a zero percent (0%) election under Section 4.1. ARTICLE IV -PAYROLL DEDUCTION AUTHORIZATION 4.1 PAYROLL DEDUCTIONS .Each Employee who is eligible and elects, pursuant to Article III, prior to the beginning of a Payroll Deduction Period to participate herein shall authorize the making of payroll deductions to fund the purchase of the Stock he has agreed to purchase hereunder by completing and returning a Participant election form to the Human Resources Department in such form and manner as the Compensation Committee shall determine.Deductions shall be made pro-rata at the regular payroll periods applicable to the Participant during the Payroll Deduction Period and shall be credited to the Participant’s Payroll Deduction Account. (a) Amount of Payroll Deductions.A Participant may authorize payroll deductions in an amount of either (i) zero percent (0%) or (ii) not less than one percent (1%) nor more than ten percent (10%) (in multiples of one percent (1%)) of his Compensation for the Plan Year.A Participant who authorizes a payroll deduction of zero percent (0%) shall not be deemed to have waived participation pursuant to Section 3.3. (b) Change in Authorization.A Participant may not vary the amount of his payroll deduction for any Payroll Deduction Period; provided, however, that notwithstanding the foregoing, he may (i) elect to stop his payroll deductions effective with the first payroll occurring thirty (30) days after the Human Resources Department’s receipt of his written election to stop his payroll deductions and (ii) with at least thirty (30) days advance written notice to the Human Resource Department, elect to decrease his payroll deduction rate, within the limits specified in subsection (a) of this Section, effective on the first (1st) day of the calendar quarter next following the date of his notice.A Participant’s election to stop his payroll deductions shall be treated as a waiver of participation under Section 3.3 for the remainder of the Offering Period in which the cessation occurs.A Participant’s election to decrease his payroll deduction rate to zero percent (0%) shall not be deemed to be a waiver of participation pursuant to Section 3.3. 6 4.2 WITHDRAWAL OF PAYROLL DEDUCTION ACCOUNT .Notwithstanding anything contained herein to the contrary, any amounts remaining credited to a Participant’s Payroll Deduction Account on the last day of the Plan Year, after taking into account the amount of Stock purchased by the Participant, shall be refunded to the Participant in cash; provided, however, that amounts credited to a Participant’s Payroll Deduction Account may be refunded earlier than the last day of the Plan Year upon a waiver of participation under Section 3.3 by a Participant, and, subject to Section 6.5, such amount shall be refunded to the Participant within a reasonable time after the Human Resources Department receives the waiver of participation. ARTICLE V -PURCHASE OF STOCK 5.1 GRANT OF OPPORTUNITY TO PURCHASE STOCK .For each Offering Period during the term of the Plan, unless the Board of Directors determines otherwise, an offering shall be made under which all Employees eligible to participate in the Plan pursuant to Section 3.1 are granted the opportunity to purchase Stock. (a) Date of Grant.Subject to Section 5.2 and 5.3, all grants made hereunder shall be deemed to have been made on the same date, which date shall be the date on which the maximum amount of Stock that can be purchased under the grant and the minimum purchase price for the Stock will be fixed or determinable.The date of grant shall be the first day of the Offering Period. (b) Amount of Grant.Each Employee who is eligible to participate herein shall be granted an opportunity to purchase up to that number of whole shares of Stock which could be purchased at the price determined in accordance with Section 5.4, with an amount equal to such percentage, not to exceed ten percent (10%), as the Board of Directors determines, of an Employee’s Compensation which Participant has chosen to add to his Payroll Deduction Account for the Plan Year beginning coincident with the Offering Period. 7 5.2 LIMITATION ON STOCK .No more than 750,000 shares of Stock may be purchased by Participants hereunder, of which 500,000 shares of Stock were authorized under the Prior Plan.The maximum number of shares of Stock that may be granted to any Participant during an Offering Period shall not exceed 1,000 shares of Stock or, if less, the amount determined under Section 5.3(b) as of the first day of the Offering Period for such Participant; provided, however, that: (a) the maximum number of shares of Stock that may be purchased during any Offering Period may be increased or decreased as determined by the Compensation Committee prior to the first day of any such Offering Period; and (b) notwithstanding the directly preceding or any other provision in the Plan to the contrary, if during an Offering Period more than fifty percent (50%) of the shares of Stock (which are available for issuance under the first sentence of this Section5.2) will otherwise be purchased under the Plan by Participants during the Offering Period, the Compensation Committee may subject to Section 6.5 further limit the number of shares of Stock that can be purchased by all Participants during such Offering Period by establishing a lower fixed number of shares of Stock that can be purchased during such Offering Period by all Participants but only to the extent necessary to ensure that such fifty percent (50%) limit is not exceeded. Either authorized and unissued shares or issued shares heretofore or hereafter reacquired by the Employer may be made subject to purchase under the Plan, in the sole and absolute discretion of the Compensation Committee.Further, except if the Participant purchases more than the maximum number of shares of Stock permitted under this Section 5.2, if for any other reason any purchase of Stock under the Plan is not consummated, shares subject to such purchase agreement may be subjected to a new purchase agreement under the Plan. Notwithstanding the foregoing provision, if the shares of Stock subject to purchase hereunder are increased, decreased, changed into, or exchanged for a different number or kind of shares or securities of the Company through reorganization, merger, recapitalization, reclassification, stock split-up or similar event, an appropriate and proportionate adjustment shall be made in the number and kind of shares as to which purchases are or may be made hereunder.A corresponding adjustment changing the number or kind of shares allocated to unpurchased Stock shall likewise be made.Any such adjustment, however, in the Stock shall be made without change in the total price applicable to the portion of the Stock purchased hereunder which has not been fully paid for, but with a corresponding adjustment, if appropriate, in the price for each share of Stock. Further, if the Company is reorganized, merged or consolidated with another corporation while Stock is subject to a purchase agreement under the Plan, or, solely for purposes of (ii) below, if the Company is dissolved or liquidated, the Company shall either (i) substitute for such shares an appropriate number of shares of each class of stock or other securities of the reorganized or merged or consolidated corporation which were distributed to the shareholders of the Company with respect to such shares, or (ii) permit each Participant to immediately complete making payment for the Stock he agreed to purchase, without regard to the payroll deduction provisions provided for in Article IV, by making a cash contribution to his Payroll Deduction Account during the thirty day period next preceding the effective date of any such reorganization, merger or consolidation or of any dissolution or liquidation of the Company. 8 5.3 LIMITATIONS ON GRANTS .Notwithstanding any provision contained herein to the contrary, (a) No Employee shall be given the opportunity to purchase Stock hereunder if, immediately following the grant of the right to purchase Stock hereunder, such Employee owns Stock, including, for the purposes of this Section 5.3(a), the Stock he has been granted the opportunity to purchase under the Plan, possessing five percent (5%) or more of the total combined voting power or value of all classes of stock of the Company or any Parent or Subsidiary thereof, computed in accordance with section 423(b)(3) of the Code, and (b) No Employee shall be granted the opportunity to purchase Stock hereunder which permits his rights to purchase Stock under this Plan and under all other employee stock purchase plans of the Employer or any corporation which is the Parent or a Subsidiary company of the Employer to accrue at a rate which exceeds $25,000 (or such other rate as may be prescribed from time to time by the Code) of the fair market value of Stock (determined as of the first day of the Offering Period) for each calendar year in which such Employee is participating hereunder, in accordance with the provisions of section 423(b)(8) of the Code. 5.4 STOCK PRICE .A
